Title: To Benjamin Franklin from the Comte de Sarsfield, 7 February 1778
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Paris le 7 fr 1778
Je ne me rappelle point Monsieur que vous m’ayez fait l’honneur de m’inviter a diner chez vous demain. Je suis engagé depuis longtems mais je vais faire tout ce que je pourray pour trouver une tournure pour me degager. Vous ne devez pas plus douter du desir que j’ay d’y reussir que des sentimens avec lesquels j’ay l’honneur d’etre Monsieur Votre tres humble et tres obeissant serviteur
Sarsfield

Malgré tout le desir que j’ay de me degager je ne suis sur de rien mais je compte que vous ne me ferez pas le compliment de m’attendre. J’en serois bien blessé.

 
Addressed: a Monsieur / Monsieur franklin / ministre plenipotentiaire / des Etats reunis / A Passy
